 In the Matter OfWESTINGHOUSE ELECTRIC AND MANUFACTURINGCOM-PANY(SOUTHBOSTON PLANT)andINTERNATIONAL BROTHERHOODOF ELECTRICALWORKERS,LoCAL'B-1027 (A. F. L.)Case No. R-3042.-Decided October17, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent comparison of records.Mr. A. Howard Myers,for the Board.Mr. J. R. McGilvray,of South Boston, Mass., for the Company.Mr. Walter J. Kenelck,of Springfield, Mass., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 8, 1941, International Brotherhood of Electrical Workers,Local B-1027 (AFL), herein called the Union, filed' with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Westinghouse Electric and Manufac-turing Company, South Boston Plant, herein called the Company,engaged in the manufacture and repair of electrical machinery andequipment at South Boston, Massachusetts, and requesting.an investi-gation and certification of representatives pursuant-to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 22, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act; andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 27, the Company,the Union, and the Regional Director entered into a "Stipulation forCertification on Consent Comparison of Records."Pursuant to the stipulation a pay-roll check by comparison of uniondesignations with the pay roll of the Company dated July 12, 1941,36 N. L. R. B., No. 39.219 220DECISIONSOF NATIONALLABOR RELATIONS BOARDwas made under the supervision of the Regional Director to deter-mine the number of production and maintenance employees, includingdraftsmen, employed at the Company's South Boston Plant, exclud-ing executives, supervisory employees, salaried office and engineeringemployees, and salaried technical employees, who designated theUnion as their bargaining agent.On September 17, 1941, the Regional Director, acting pursuant tothe stipulation issued and duly served upon the parties a Report OnResults Of Comparison By Inspection Of Records.No objections tosaid report have been filed by any of the parties.In his report the Regional Director reported that the comparisonof the union designations with the pay roll of the Company showedthat 120 out of 126 employees in the unit had designated the Union astheir representative for the purposes of collective bargaining withthe Company.Of these persons, 119 were members of the Union ingood standing.Upon the basis of the stipulation, the Report On Results Of Com-parison By Inspection Of Records and the entire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric and ManufacturingCompany (South Boston Plant) South Boston, Massachusetts, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees, including draftsmen,employed at the Company's South Boston Plant, excluding executives,supervisory employees, salaried office and engineering employees, andsalaried technical employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.3.International Brotherhood of Electrical Workers, Local B-1027(AFL) has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollectivebargaining and is exclusive representative of all theemployees in_said unit within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the -National LaborRelations Act, 'WE'STINGHOUSE ELECTRICAND MANUFACTURING COMPANY 221IT Is HERESY CERTIFIEDthat International Brotherhood of ElectricalWorkers, Local B-1027 (AFL) has been designated and selected bya majority of the production and maintenance employees, includingdraftsmen, employed by Westinghouse Electric and ManufacturingCompany at its South Boston Plant, excluding executives, supervisoryemployees, salaried office and engineering employees, and salariedtechnical employees, as their representative for the purposes of collec-tive bargaining, and that pursuant to the provisions of Section 9 (a)of the Act,. International Brotherhood of Electrical Workers, LocalB-1027 (AFL) is exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Certification of Representatives.